DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 5-7 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05 January 2022.
3.	Applicant's election with traverse of Species 1 (Figs. 1-7, 16 and 17, claims 1-4 and 8-20; the microwavable water boil handle wand) in the reply filed on 05 January 2022 is acknowledged.  The traversal is on the ground(s) that independent claim 1 is generic and that a reasonable number of species may be claimed when there is an allowable generic claim thereto. Upon further consideration, the examiner agrees that claim 1 is a generic claim. In response to applicant’s statement that a reasonable number of species may be claimed when there is an allowable generic claim thereto, applicant is again reminded that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the 

Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 74 as shown in Figs. 1 and 4; reference character 138 as shown in Fig. 16.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: interior reservoir view 78 as recited in paragraph [0021], line 23; inwardly facing “sip” surface 48 as recited in paragraph [0022], line 8; reference characters 126 and 127 in paragraph [0029], line 7; socket 125 as recited in paragraph [0030], line 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
7.	The disclosure is objected to because of the following informalities:
	Consistent terminology should be used for a clear understanding of the invention with respect to: “reservoir spout and steam hole tone 24” (paragraph [0021], line 5) and “water intake-steam passage spout 24” (paragraph [0021], line 22). Applicant is respectfully requested in reviewing the entire specification for clarification on this matter with respect to reference character 24.
	“cavity 46” (paragraph [0022], line 10), “lower edge 46” (paragraph [0022], line 12) and “lowermost edge 46” (paragraph [0024], line 7). Also, see reference character 46 in Fig. 3 to correct this matter. Applicant is respectfully requested in reviewing the entire specification for clarification on this matter with respect to reference character 46.
	“locking projections 36” (paragraph [0022], lines 6 and 7) and “rim flange 36” (paragraph [0022], lines 24 and 26). Also, see reference character 36 in Fig. 4 to correct this matter. Applicant is respectfully requested in reviewing the entire specification for clarification on this matter with respect to reference character 36.
	“flanges 42” (paragraph [0025], line 6 and “locking lip 42” (paragraph [0025], line 7). Applicant is respectfully requested in reviewing the entire specification for clarification on this matter with respect to reference character 42.

	“screw threaded pole hole 30” (paragraph [0021], line 25) and “optional pole handle extension 30” (paragraph [0030], lines 3-4). Applicant is respectfully requested in reviewing the entire specification for clarification on this matter with respect to reference character 30.
Paragraph [0025], line 4, it appears “opening 72” is incorrect (please see paragraph [0024], line 9). Two different elements should not use the same designated reference character.
	Paragraph [0025], line 23, it appears “lever arm 56” should instead read – closure arm 56 – (please see paragraph [0022], lines 14-15).
	Paragraph [0031], which appears to state/recite claim subject matter (claim 1) should be deleted.
Appropriate correction is required.

Claim Objections
8.	Claims 1, 5, 6, 10, 12, 15-18 and 21 are objected to because of the following informalities:
	Claim 1, line 4, “a reservoir” should be clearly and positively recited for completeness.
	Claim 1, line 19, for completeness, there should be some clear structural connection between “a handle grip” and other element(s) of the implement, e.g., with respect to the handle housing.
	Claim 5 (although withdrawn), appears to contain a double inclusion of elements, for example, “wherein a handle housing having a water spout and hole tone assembly…” (lines 3-4) and “wherein said water spout and hole tone assembly emit steam and sound to indicate the water boil” (line 9) (see claim 1, lines 3-4 ). Any double inclusion of elements should be avoided for a clear understanding of claim 
	Claim 10, line 3, “projection” should read – projections --.
	Similarly as above for claims 5 and 6, claim 10 also contains a double inclusion of elements (e.g., valve member, actuation member, biasing member, lever, etc.) appearing throughout the claim which are already recited back in claim 1 and should be avoided for a clear understanding of claim scope.
	Claim 12, lines 2-3, “said second lever portion” lacks proper antecedent basis.
	Claim 15, line 2, “the water boil” is not clearly, positively recited and thus lacks proper antecedent basis.
	Claim 16, line 9, please change “move able” to – moveable --.
	Similarly as above for claims 5, 6 and 10, claim 17 also contains a double inclusion of elements (e.g., an actuation member) in the claim which are already recited back in claim 15 and should be avoided for a clear understanding of claim scope.
	Similarly as above for claims 5, 6 and 10, claim 18 also contains a double inclusion of elements (e.g., a lever, a fulcrum portion, etc.) in the claim which are already recited back in claim 16 and should be avoided for a clear understanding of claim scope.
	Claim 21 (although withdrawn) also contains a double inclusion of elements (e.g., a handle housing device, a water spout, a hole tone, and reservoir assembly, etc.) in the claim which are already recited back in claim 1 and should be avoided for a clear understanding of claim scope.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,425,701 (hereinafter Jacobs).
	As for claims 15 and 17, the patent to Jacobs discloses in Figs. 1-6 a cleaning and disinfecting water “boil” (merely involves an intended use; Jacobs can dispense fluid cleaning soap which would appear to include some water/aqueous part; col. 6, lines 66-67) dispensing applicator or device 10, comprising: a handle housing 16, 66 having an internal reservoir 68 “for storing the water boil” (quoted phrase is merely functional; also see above claim objection for lack of proper antecedent basis) and a passageway or discharge opening 94 through the housing 16, 66 which is in communication with the reservoir 68 and through which the water “boil” (intended use) is discharged; an applicator member releasably affixed to the handle housing adjacent the discharge opening 94, the applicator member including a base plate 14, a sponge 12 disposed at one side of the base plate 14, and a valve member mounted to the base plate 14 for selectively opening and closing the discharge opening of the handle housing for dispensing the water “boil” (intended use; col. 5, lines 15-20); wherein the valve member comprises an actuation member 42, a stopper member 56 moveable by the actuation member between an open position away from the discharge opening and a closed position in sealing engagement with the handle housing-discharge opening, and a biasing member 58 or 60 for biasing the stopper member 56 in the closed position (Figs. 2, 5 and 6; col. 5, lines 15-20); wherein the actuation member comprising a lever 42, the lever comprising a first arm 44 or 48, a second arm 44 or 48 extending non-parallel to the boil dispensing device”, the claim lacks adequate language/structure in the body of the claim to carry out such intended function. For example, claim 15, line 2, merely recites “…for storing the water boil” which is merely functional in form and merely requires the ability to so perform. The Jacobs device, or more specifically, the PVC handle 16 (col. 3, lines 38-40), 66 or handle reservoir 68 is deemed capable of carrying/containing any fluid/solution desired, and which could include boiling water, if one desired, albeit, would degrade over an instant/period of time and not be as effective or durable over a “longer” period of time (merely relative though) but such function is still capable of being performed or carried out. As a suggestion to applicant, the claim should include some further structure/limitation(s) that the handle is configured to carry/hold boiling water, or language similar to that of claim 16, lines 1-2.
	As for claim 19, the stopper member 56 is attached to a remote end of the lever first arm 48; wherein the second lever arm 44 pivots toward and away from the handle housing 16, 66, whereby moving the stopper member 56 between the closed and the open positions (Figs. 5 and 6).




Allowable Subject Matter
12.	Claims 1-4, 8-14, 16, 18 and 20 would be allowable if rewritten or amended to overcome the above objections, set forth in this Office action.
	Claim 1 and claim 16 define allowable subject matter defining over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 1 or claim 16, in particular, a cleaning liquid dispensing implement for dispensing a cleaning liquid, wherein the improvement comprises a cleaning and disinfecting device for dispensing a water boil, and a handle housing having a water spout and hole tone assembly configured to intake water to a reservoir and emit steam and sound to indicate the water boil; and a discharge opening through the housing in communication with the reservoir through which said water boil is discharged as recited in claim 1 or an applicator device for dispensing a water boil, comprising: a handle housing having an internal reservoir configured to store the water boil, and a discharge opening through the housing in communication with the reservoir through which the water boil is discharged as recited in claim 16.


Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Rosenzweig et al, Conrad, Javit et al., and Dunn et al. are pertinent to various steam cleaning and handle reservoir arrangements.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723